         =~~======'-"===~-----------~~-""-'- LI
,, •:, •·. :~ 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page I of I   I!
                                                                                                                                                             I
                                                                                                                                                              ,.
                                              UNITED STATES DISTRICT COURT                                                                                   I,,
                                                                                                                                                             \i
                                                           SOUTHERN DISTRICT OF CALIFORNIA                                                                   I
                                                                                                                                                             I
                                                                                                                                                             I:
                               United States of America                                JUDGMENT IN A CRIMINAL CASE                                           '
                                                V.                                     (For Offenses Committed On or After November 1, 1987)


                         Juan Bernardo Martinez-Esqueda                                CaseNumber: 3:19-mj-23601

                                                                                       Michael J Messina
                                                                                       Defendant's Attorney


         REGISTRATION NO. 88754298
         THE DEFENDANT:                                                                                                    SEP O4 2819
          IZl pleaded guilty to count(s) _1::_:_of=-C-=--=-om=pl-=-a=in=t------------1-----b=-----J__
          •   was found guilty to count(s)                                                -- ,f\,' ,,;;··./,; i"!d 8;;:!/0RNIA
              after a plea of not guilty.                                                 BY                            DEruTY
              Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
         Title & Section                    Nature of Offense                                                           Count Number(s)
         8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                 I
          D The defendant has been found not guilty on count(s)
                                                                                    -------------------
          •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States,

                                                     IMPRISONMENT
                The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
         imprisoned for a term of:
                                V
                               ,Q TIME SERVED                                       • ________     days

          IZl Assessment: $ 10 WAIVED IZl Fine: WAIVED
          IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
          the defendant's possession at the time of arrest upon their deportation or removal,
          D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


              IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
         of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
         imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
         United States Attorney of any material change in the defendant's economic circumstances.

                                                                                     Wednesday, September 4, 2019



                        I // . , f;
                                    '/
                                /f J/J
                                       ' Ji'
                                  I ' 11 / I t
                                         I 1/1
                                              '            ,,
         Received         .   /:[y.,:_.t l.AtL-      j   -t!.
                        DUSM

                                                                                     UNITED STATES MAGISTRATE JUDGE


         Clerk's Office Copy                                                                                                      3:19-mj-23601
